Citation Nr: 1704022	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right knee disability, status post (s/p) total knee replacement.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.  

3.  Entitlement to a temporary total disability rating based on the need for convalescence following a total knee replacement of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to June 1965.  

This matter comes on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania Regional Office (RO), which denied the issues on appeal.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of that hearing is of record and associated with the claims file.  

In September 2015, the Board denied entitlement to a rating in excess of 30 percent for a right knee disability, s/p total knee replacement; service connection for a left knee disorder, to include as secondary to a service-connected right knee disability; and a temporary total disability rating based on the need for convalescence following a total knee replacement to the left knee.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was issued by the Court in May 2016, and remanded to the Board for further adjudication consistent with the terms of this motion.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Further development is necessary before final adjudication of these claims on appeal is made.  

At the outset, it is important to note that in the September 2015 Board decision, the Board found that the evidence did not support the assignment of a rating in excess of 30 percent.  The Board stated that the Veteran complained of "some" pain in his right knee, but the evidence did not appear to show symptoms that were "severe in nature."  

However, the Veteran testified during a September 2014 Travel Board hearing that he had "severe pain" in his right knee with certain movements and activities.  Also, an October 2014 record indicated that he underwent surgery due to pain in his right knee.  The Board, in its decision, did not address this evidence in its finding that the Veteran's right knee symptoms are not "severe."  The failure to address the Veteran's claims of severe pain renders the Board's reasons and bases inadequate in this regard.  38 C.F.R. § 4.2 (2016).  The Veteran has not been examined in nearly 4 years.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that the Veteran needs to be provided another VA examination.   

Additionally, the Board did not fully address whether the Veteran's left knee disorder was secondary to his service-connected right knee disability.  The provisions of applicable regulation, 38 C.F.R. § 3.310, are of import.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

As a result of the findings of the Joint Motion for Remand, the June 2013 VA examination did not contain sufficient detail and is now inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016).  In relevant part, the Board found that the June 2013 VA examination pointed to the rationale that the Veteran had jobs during his career that would have added additional stress to his knees, especially his more than 20 years of working on bridges and design, and going on those job sites.  The examiner also stated that the diagnosis of arthritis of the knees was relatively normal for someone the Veteran's age.  

However, during his September 2014 Travel Board hearing, the Veteran stated that his work on bridges was as a draftsman, and that he spent 7.5 hours a day sitting at a seat doing drawings.  He asserted he never really performed any climbing or lifting in connection with his career.  Additionally, he stated that he had been treated by his orthopedist for years, and that although he underwent his surgery of the left knee in 1973, he was treated prior to that time, and had left knee symptoms since 1970, when he was 28 years old, a relatively young age.  He testified that he was told by his doctors that he would probably not hurt his right knee again, but that he probably would have left knee problems because he favored his right knee, and he used his left knee more, compensating for his right knee disability.  His spouse, who also testified at the hearing, said she was with the Veteran when his doctors told him he would probably hurt his left knee due to favoring his right knee.  The Board did not discuss or address the Veteran's and his spouse's hearing testimony.  Additionally, he has not had a VA examination in nearly 4 years and he stated during the Travel Board hearing that he would undergo additional VA examination.  

Finally, the claim for a temporary total rating based on convalescence following a total left knee replacement is inextricably intertwined with the issue of entitlement to service connection for a left knee disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, this claim cannot be adjudicated prior to adjudication of the service connection for left knee disorder claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file any medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by the AOJ, to include physical therapy records.  

2.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the current severity of his right knee disability, s/p total knee replacement.  The VBMS and Virtual VA claims folders must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination.  All indicated studies, to include range of motion studies, passive, active, weight-bearing and non-weight-bearing, should be conducted, and the examiner should review the results of any testing prior to completing the report.  The examination report should include a detailed account of all symptomatology found to be present.  The examiner should address functional loss during flare-ups or following repeated use.  The examiner should consider all VA and any private examinations or opinions  performed in connection with the right knee disability claim and attempt to reconcile the June 2013 VA examination findings regarding whether the Veteran's right knee pain in connection with the total knee replacement is "severe painful motion" and/or the degree of limitation of flexion and extension.  The examiner should discuss the severity of the right knee post-operative residuals from January 1, 2012, to the present.  The examiner should provide a complete rationale for the opinions/conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  

3.  The knee examiner should also examine the Veteran's left knee disorder to determine the origin and nature of this disorder.  The VBMS and Virtual VA files must be made available to and pertinent documents therein reviewed by the examiner in connection with the examination of the Veteran.  All indicated studies should be performed.  A complete history should be obtained from the Veteran.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder was caused or aggravated by his service-connected right knee disability, s/p total knee replacement.  The examiner must consider not only all of the medical findings of record, but also lay statements from the Veteran and his spouse and the September 2014 Travel Board hearing testimony, especially concerning the nature of the Veteran's employment and required physical activities, as well as his history regarding the date of onset of left knee symptoms, and whether the left knee disorder is consistent with favoring his right knee disability which was incurred during service.  The AOJ must also consider the provisions of 38 C.F.R. § 3.310.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee disorder (i.e., a baseline) before the onset of the aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  The issue of entitlement to a temporary total disability rating based on the need for convalescence following a total knee replacement of the left knee should be readjudicated after the issue of service connection for a left knee disorder, to include as secondary to a service-connected right knee disability.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

